FILED
                           NOT FOR PUBLICATION                               JUN 08 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTOPHER A. JONES,                            No. 11-15579

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00537-LRH-
                                                 VPC
 v.

E. K. MCDANIEL, Warden and ROBERT                MEMORANDUM*
CHAMBLISS, Caseworker II,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                       Argued and Submitted May 11, 2015
                            San Francisco, California

Before: O’SCANNLAIN, IKUTA, and N.R. SMITH, Circuit Judges.

      Appellant Christopher Jones appeals the district court’s partial denial of his

requested bill of costs, and the district court’s denial of his “Emergency Motion for

Order” in which he asked the district court to instruct the Nevada Department of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Corrections (DOC) to deposit the proceeds from the offer of judgment in this case

into his Trust 2 inmate account. We have jurisdiction under 28 U.S.C. § 1291.

      The DOC does not dispute that it was served with Jones’s proposed bill of

costs by mail, nor does it argue that it lacked notice of the bill of costs.

Accordingly, the district court abused its discretion when it concluded that the

“likely reason” for the DOC’s failure to respond within 14 days of service was

“lack of notice regarding the bill of costs.” See United States v. Hinkson, 585 F.3d
1247, 1251 (9th Cir. 2009). Because the DOC’s failure to object to the cost bill

constitutes consent to the award of all costs included therein, see D. Nev. Local R.

54-13, and the district court did not indicate that there were any other reasons why

the “interests of justice” required the district court to allow DOC to make an

untimely filing to object to the bill of costs, D. Nev. Local R. IA 3-1, Jones is

entitled to the full amount of his requested $662.87 in costs.

      The district court did not err when it denied Jones’s “Emergency Motion for

Order” requesting that the proceeds from the offer of judgment be placed into his

Trust 2 Account. Under Nevada law, which governs here, see Fed. R. Civ. P.

69(a)(1), the district court’s authority to execute the judgment ends once it

forwards the money to Jones, Nev. Rev. Stat. § 176.278(3). To the extent Jones

raises a constitutional claim under § 1983 that the prison violated his due process


                                            2
rights by not depositing the money judgment into his Trust 2 account, Jones has

not yet exhausted this claim. 42 U.S.C. § 1997e(a); see also Woodford v. Ngo, 548
U.S. 81, 87–88 (2006). Nor has Jones identified an applicable state law cause of

action. Accordingly, we need not address whether the DOC has waived sovereign

immunity. Cf. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613

(2002).

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.1




      1
       Each party shall bear its own costs on appeal. Jones’s motion for audio CD
of argument is denied.

                                         3